DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant’s amendments to the specification as outlined in the reply filed 8 March 2022 are acknowledged and accordingly the specification objection for the reasons outlined in the last office action mailed 8 December 2021 are hereby withdrawn.

Claim Objections
Applicant’s amendments to claims 1 and 5 in the reply filed 8 March 2022 are acknowledged and accordingly the objections thereto for the reasons outlined in the last office action mailed 8 December 2021 are hereby withdrawn.

Claim Rejections - 35 USC § 112
Applicant’s amendments to claim 1 in the reply filed 8 March 2022 are acknowledged and accordingly the rejection to each of claims 1-10 for the reasons outlined in the last office action mailed 8 December 2021 are hereby withdrawn.



Response to Arguments
Applicant’s arguments, see the last paragraph of the first page of Applicant’s remarks, filed 8 March 2022, with respect to claims 1-10 have been fully considered and are persuasive.  Accordingly, the rejections of each of said claims 1-10 have been withdrawn. 

Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan an ultrasonic extraction performance checking device for an ultrasonic extractor for detecting and analyzing a chemical composition of a consumer product wherein an alloy foil is printed with lattices for a bottom area of an extraction bottle or paved with a transparent lattice paper having lattices for the bottom area of the extraction bottle and the parameters of the alloy foil are required to satisfy the following requirements: an aluminum content is 82% or more, a zinc content is 1%-10%, and a titanium content is 0.01%-0.1% and a thickness if 0.015-0.030 mm, when considered in combination with the other limitations recited in the instant claim.
As to claims 2-10: Each of said claims depends ultimately from claim 1 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856